Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – Figures 2, 5, 7A-7C
Species II – Figure 3 
Species III – Figures 4, 8A-8C
Species IV – Figures 12, 13A-13C 
 The species are independent or distinct because each of the species illustrate a blade airfoil with different internal passage structures, e.g. Species I illustrates a blade airfoil with an internal passage having a circular cross section including a second end on the suction surface of the airfoil, Species II illustrates a blade airfoil with an internal passage having a circular cross section including a second end on the tip surface of the airfoil, Species III illustrates a blade airfoil with an internal passage having a rectangular cross section, and Species IV illustrates a blade airfoil with an internal passage having a circular cross section including a first and second end on the pressure surface of the airfoil. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic (Note: Independent Claim 1 recites, “the internal passage having a first opening end opening to one of the pressure surface or the suction surface” where 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The Species require a different field of search (e.g. employing different search queries for the respective internal passage structures.
If Applicant elects Species I or II, then a further election must be made between the following patentably distinct subspecies:
Subspecies A – Figure 9A
Subspecies B – Figure 9B
The subspecies are independent or distinct because each of the subspecies illustrate a different arrangement of the first opening end, e.g. subspecies A illustrates a suction-side first opening end with a plurality of holes, and subspecies B illustrates a suction-side first opening end with a plurality of perforated plates. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct subspecies as set forth above because at least the following reason(s) apply:  
The subspecies require a different field of search (e.g. employing different search queries for the respective first opening ends.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic (see discussion above). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Sabbir Hasan/Examiner, Art Unit 3745